OPINION .DISIDENTE
DEL JUEZ PRESIDENTE, SR. DEL TORO.
Disiento de la opinión de la mayoría. A mi juicio la ad-misión de las declaraciones escritas de los testigos Aurelio Cordero y Aurelio Rodríguez fué errónea, pero el error co-metido no causó perjuicio al acusado y por tanto no lleva consigo la revocación de la sentencia apelada.
La admisión de las declaraciones lo fue después de ha-ber el fiscal preguntado y repreguntado ampliamente a los propios testigos sobre las contradicciones entre su actual declaración y la prestada anteriormente ante dicho funcio-nario. Los testigos contestaron y explicaron. Sostuvieron que declararon lo mismo en ambas ocasiones. Fué entonces, si el interrogatorio no se conducía en forma legal, si no se mostraba a los testigos su declaración escrita pidiéndoseles que explicaran la contradicción, cuando la defensa debió in-tervenir. Los autos muestran que sólo lo hizo en una oca-*437sión — -pág. 49 — pero que recibida cierta explicación, del juez, se conformó aparentemente y no tomó excepción.
Quiere decir qne si algún perjuicio pudo recibir el acu-sado lo fué en el primer momento y no puede quejarse por-que su abogado no tomó excepción.
Basta leer la forma en que la excepción fué finalmente formulada para concluir que el abogado del acusado se opuso basándose sólo en la pureza del procedimiento, no porque temiera perjuicio alguno para el acusado. Y se comprende perfectamente su actitud. Si se leen las declaraciones es-critas se concluirá en seguida que en vez de perjudicar fa-vorecen al acusado.
Puede afirmarse a virtud de un examen concienzudo de la prueba que ninguna influencia tuvo en el veredicto la ad-misión final de las declaraciones. El Jurado pudo dar en-tero crédito a las declaraciones de los dos Aurelios' y sin embargo declarar como declaró culpable al acusado, no ya de homicidio; de asesinato. El Jurado pudo admitir la exis-tencia al comenzar el encuentro de una lucha y sin embargo concluir a virtud del examen del cuerpo de Laureano Gon-zález hecho a través de la declaración del doctor Fiol, que no se trataba de una muerte excusable.
El doctor practicó la autopsia de Laureano González, la persona a quien dió muerte el acusado, y eneontró en su cuerpo tres heridas cortantes y ocho agujeros de bala, cinco de entrada y dos de salida. “Tenía”, dijo el doctor, refi-riéndose a las heridas de arma de fuego, “un orificio de en-trada en la región braqueal derecha con agujero de salida en la axila derecha; había otra en la región pectoral, que atravesó el corazón, que no tenía agujero de salida; tenía otra en la región pectoral también del lado opuesto, o sea la derecha, que salió por el hipocondrio izquierdo, y había una que entró por la espalda y casi salió por delante.” Y luego, contestando a preguntas del propio abogado defensor *438con respecto a la posición del acusado en relación con su adversario al inferirle la última de las heridas descritas, expresó:
“Siempre por detrás, el agresor detrás y el agredido delante, si le ha tirado de pie, pero si le ha tirado en el suelo en cualquier po-sición en el suelo, le pudo tirar estando hacia delante o hacia atrás, en la cabeza o a los pies.’’
# * *
“Si le ha dado de pie le ha dado .por la espalda, y si se le ha dado en el suelo, un hombre en el suelo no está delante ni atrás, está en el suelo.”
« * # # # # *
“Es claro, o de espalda también, este hombre ha quedado de es-paldas y le ha dado el tiro en el suelo, o se lo dió de espaldas es-tando en el suelo, o se lo dió de pie estando de espaldas.”
El acusado no recibió herida alguna. Declaró extensa-mente en el juicio.’ Su declaración sobre este extremo, con-testando al fiscal, es como sigue:
“Fiscal — ¿Dice que él comenzó a agredirle con la daga?
Testigo- — Sí, señor.
Fiscal — -¿Lo hirió él a usted?
Testigo — -Yo no me fijé bien, porque después que lo vi a él ten-dido en el suelo.
Fiscal — ¿Que si lo hirió a usted?
Testigo — No, señor.”
Siendo ello así, en bien de la justicia, no pudiendo per-cibir que exista nada que demuestre que el acusado no fuera juzgado por un jurado imparcial, de acuerdo con el espíritu que informa la ley relativa a la revocación de sentencias en causas criminales aprobada en 1904 y enmendada en 1905, —Compilación 1911 p. 1049,- — opino que debe confirmarse la sentencia recurrida.